PER CURIAM.
We affirm the final order in all respects. However, even though it is not prohibited by the Administrative Procedures Act, we believe it is at least not good policy for the Department Secretary to appear as a witness when the same Secretary is the one who later enters the final order. Judging should be separated from functions that are incompatible with judging and the legislature may want to address this. We certify to the Supreme Court as a question of great public importance:
IS IT A VIOLATION OF A PARTY'S DUE PROCESS RIGHTS IN AN ADMINISTRATIVE HEARING FOR THE HEAD OF A DEPARTMENT TO APPEAR AS AN EXPERT WITNESS WHEN THAT SAME DEPARTMENT HEAD LATER ENTERS THE FINAL ORDER IN THE CASE?
SHIVERS, C.J., and JOANOS, J., concur.
ERVIN, J., concurs in result only.